— Judgment unanimously modified pursuant to CPL 470.15 and, as modified, affirmed, in accordance with the following memorandum: Defendant’s convictions for. violations of subdivisions 2 and 5 of section 1192 of the Vehicle and Traffic Law and subdivisions 3 and 5 of section 1192 of the Vehicle and Traffic Law as felonies, and for resisting arrest (Penal Law, § 205.30) are affirmed. The court properly exercised its discretion pursuant to subdivision 1 of section 65.10 of the Penal Law in requiring as one of the conditions of its sentence of five years’ probation that defendant receive psychiatric counseling from a licensed psychiatrist. It was error, however, to require treatment from a specifically named psychiatrist. Such limitation is deleted. (Appeal from judgment of Erie County Court — driving while intoxicated, etc.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.